DETAILED ACTION
This office action is in response to the request for continued examination received on January 18, 2022 concerning application No. 16/485,866 filed on August 13, 2019.
	Claims 1-9, 16, 18-21, 23, 25, and 27-30  are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “the adjustment processor is configured to determine whether to change the current beamformed acoustic pulse characteristic selection based on distance between the detected position of the medical device and the current beamformed acoustic pulse characteristic selection”, examiner respectfully disagrees. Tahmasebi teaches in fig. 8 a flowchart for a method that tracks the location of an object within a region of interest, the object in this instance is the tip of a needle. In step 830, [0058] the objects location is tracked and data of the current location of the object is obtained and the location data is transformed into the acoustic image coordinate frame in step . 
For the above reasons, the 35 USC 103 rejections of claims 1-9, 16, 18-21, 23, 25, and 27-28 stand.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16, 18-21, 23, 25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claims 1 and 16, recite the limitation “determine(ing) whether to change the current beamformed acoustic pulse characteristic selection based on distance between the detected position of the medical device and the current beamformed acoustic pulse characteristic selection” in lines 17-20 and 11-12 respectfully. This limitation is considered indefinite because it is unclear how a distance can be determined between the position of the medical device and the current beamformed acoustic pulse characteristic when the selected characteristic is one of a pulse frequency, pulse length, scan line density, etc. as outlined on pg. 18 of the present applications specification because these characteristics do not have a specific location within the transmitted ultrasound beam. For the purpose of examination the characteristic is being interpreted as the focal depth.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 16, 18-21, 23, 25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasebi Maraghoosh et al. (US 2015/0342572, as cited in the Applicant’s 8/13/2019 IDS, hereinafter Tahmasebi) in view of Ogasawara (US 2007/0239005) and Vignon et al. (US 2016/0324501, hereinafter Vignon).
	Regarding claim 1, Tahmasebi teaches an ultrasound system comprising:
	a probe (330 in fig. 3) having a transducer ([0042], lines 1-2, “acoustic probe 330 includes a plurality of acoustic transducers”);
an acquisition processor (320 in fig. 3) coupled to the transducer array ([0042], lines 4-6, “acoustic probe 330 is connected to and operates under control of acoustic imaging system 320”, the transducer array is part of the probe 330, therefore the imaging system 320 is connected to the transducer array);
an adjustment processor (320 in fig. 3) configured to automatically (880 in fig. 8) make adjustments to a beamformed acoustic pulse characteristic of the probe ([0053] describes how the acoustic imaging system changes one or more of the imaging parameters which are transmitted through the ultrasound probe);
a transceiver (communication interface 321 is sending and receiving signals, therefore it is a transceiver, additionally para. 41 references the different forms of communication utilized) coupled to the acquisition processor for communicating with an adjustment processor (fig. 3 shows the communication interface 321 is coupled to the acoustic imaging system 320 which represents the acquisition and adjustment processors); and
an image processor (the acoustic imaging system 320 is acting as the image processor) configured to:
generate ultrasound images from acoustic data received by the transducer array ([0042], lines 6-9, “acoustic imaging system 320 generates acoustic image data from the signal(s) received from acoustic probe 330, and operates with display device 340 to display the acoustic image data as acoustic images”);
detect a position of a medical device (20 in fig. 3) within an image field ([0050]-[0053] describe the process of generating acoustic images which track the location of the medical device within a region of interest) including a region of interest (10 in fig. 3), and
wherein the adjustment processor is configured to determine whether to change the current beamformed acoustic pulse characteristic selection based on distance between the detected position of the medical device and the current beamformed acoustic pulse characteristic selection ([0053], discloses the acoustic imaging system 320 adjusts the focal length and steps 860-880 of fig. 8 a set of commands is generated that instruct the ultrasound beam to be focused at the location of the object and then the process returns to step 820 and continues to monitor the location of the object and adjust the focus to automatically track movement of the object in real-time [0061]-[0064]. Based on these steps in order for the position of the ultrasound focus to move the location of the object of interest has to move, if there is no movement of the object the focus will remain in the same location. Therefore any time the needle is being moved a distance between the location of the object and the current location of the focus changes and the focus is adjusted to match the new location of the object and the change is focus location is dependent on a change in distance between the focus location and the current location of the object).
Tahmasebi does not specifically teach the adjustments are made by selecting a current beamformed acoustic pulse characteristic selection from amongst a plurality of pre-defined selections for the beamformed acoustic pulse characteristic, each selection including a set of pre-defined settings for the beamformed acoustic pulse characteristic.
However, 
Ogasawara in a similar field of endeavor teaches the adjustments are made by selecting a current beamformed acoustic pulse characteristic from amongst a plurality of pre-defined selections for the beamformed acoustic pulse characteristic ([0155], “a focal point shift control signal for shifting the focal point position to the changed predetermined focal point position” and figs. 13-14 show that there are a plurality of predetermined focal points to select from), each selection including a set of pre-defined settings for the beamformed acoustic pulse characteristic ([0164] and fig. 16 show a plurality of image setting conditions based on each predetermined focal point position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Tahmasebi the adjustments are made by selecting a current beamformed acoustic pulse characteristic from amongst a plurality of pre-defined selections for the beamformed acoustic pulse characteristic, each selection including a set of pre-defined settings for the beamformed acoustic pulse characteristic. The motivation to apply the known technique of making adjustments by selecting a current beamformed acoustic pulse characteristic from amongst a plurality of pre-defined selections for the beamformed acoustic pulse characteristic and each selection including a set of 
Tahmasebi in combination with Ogasawara does not specifically teach the position of the medical device is detected using an acoustic sensor on the medical device.
However, 
Vignon in a similar field of endeavor teaches the position of the medical device is detected using an acoustic sensor on the medical device ([0001], lines 7-12, “the present invention specifically relates to acoustic sensors spatially aligned relative to the interventional tool (e.g., attached to or embedded in a distal tip of a needle or a catheter) for facilitating the relative alignment and position tracking of the interventional tool to the acoustic image plane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by modified Tahmasebi in view of Ogasawara to have the position of the medical device be detected using an acoustic sensor on the medical device. The motivation to make this modification is in order to track the position of a medical device, as recognized by Vignon ([0001]).
Regarding claim 2, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 1, as set forth above. Tahmasebi further teaches wherein the adjustments to the beamformed acoustic pulse characteristic optimizes specificity and strength of a received signal ([0052]-[0053], the processor uses the location data obtained from the EM tracking system 310 to determine the location of the tip of the needle and then uses that information to change one of the resolution parameters in order to increase the specificity and strength of the signal).
Regarding claim 3, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 1, as set forth above. Tahmasebi further teaches wherein the beamformed acoustic pulse characteristic comprises a focus depth ([0053], lines 9-16, “the processor uses the transformed data to generate one or more commands for acoustic imaging system 320 to cause acoustic imaging system 320 to adjust one or more image resolution parameters (e.g. the focal length and/or image depth of the acoustic beam, the time gain compensation, the zoom window, etc.) employed by acoustic imaging system 320 to match the location of tip 21 of needle 20”).
Regarding claim 4, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 3, as set forth above. Tahmasebi further teaches wherein a relationship is established between a depth of a distal end of the medical device and the focus depth displayed on a display ([0050], lines 17-22, “acoustic imaging system 320 to adjust one or more image resolution parameters (e.g. focal length, image depth, …) of acoustic imaging system 320 to match the real-time location of tip 21 of the medical instrument (e.g., needle 20)”, here the focal length is being adjusted to track the distal tip of the medical device. Additionally fig. 2 shows that the focal depth is being displayed on the display).
Regarding claim 5, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 3, as set forth above. Tahmasebi further teaches wherein the adjustment processor is configured to generate at least one of increment and/or decrements with respect to the focus depth based on a depth of a distal end of the medical device (as previously described [0050] discloses that the focal depth is adjusted to track the distal end of the medical instrument as it is moved, therefore moving the focal depth either deeper or more superficially to track the instrument).
Regarding claim 6, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 3, as set forth above. Tahmasebi further teaches wherein the adjustment processor is configured to periodically compare a depth of a distal end of the medical device to the focus depth ([0050], in conjunction to adjusting the focal length of the acoustic imaging system to match the real-time location of the distal tip of the medical instrument the system must periodically compare the depth of the medical device to the focal depth).
Regarding claim 8, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 3, as set forth above. Tahmasebi further teaches wherein the adjustment processor is configured to:
determine a depth change of the medical device based on the detected position of the medical device (steps 830-850 in fig. 8 determine the current location of the object and therefore detect whether the depth of the object has changed); and
 change the current beamformed acoustic pulse characteristic selection only when the depth change of the medical device exceeds a predetermined threshold ([0050], lines 17-22, “acoustic imaging system 320 to adjust one or more image resolution parameters (e.g. focal length, image depth, …) of acoustic imaging system 320 to match the real-time location of tip 21 of the medical instrument (e.g., needle 20)”, because the needle is being tracked in real-time any time the needle is being moved from a stationary position it is considered to have a change in depth that exceeds the predetermined threshold because the threshold in this distance is no movement and the focus location will only change if the location of the needle changes). 
Regarding claim 16, Tahmasebi teaches a method for determining a depth of a medical device within a subject (the abstract describes a method for tracking the location of an object within a region of interest of the subject and altering a parameter of the imaging component (i.e. focal length, image depth, etc.) to match that of the object. In response to altering a parameter, the depth of the object within the subject is known), the method comprising:
acquiring images ([0050], lines 1-3, “fig. 6 illustrates operations of one embodiment of a process of generating acoustic images which track the location of an object within a region of interest) of a region of interest (10 in fig. 3) by a probe (330 in fig. 3) containing a transducer array ([0042], lines 1-2, “acoustic probe 330 includes a plurality of acoustic transducers”);
automatically (880 in fig. 8) making adjustments to a beamformed acoustic pulse characteristic of the probe ([0053] describes how the acoustic imaging system changes one or more of the imaging parameters); and
detecting a position of the medical device (20 in fig. 3) within an image field ([0050]-[0053] describe the process of generating acoustic images which track the location of the medical device within a region of interest) including the region of interest (10 in fig. 3);
determining whether to change the current beamformed acoustic pulse characteristic selection based on distance between the detected position of the medical device and the current beamformed acoustic pulse characteristic selection ([0053], discloses the acoustic imaging system 320 adjusts the focal length and steps 860-880 of fig. 8 a set of commands is generated that instruct the ultrasound beam to be focused at the location of the object and then the process returns to step 820 and continues to monitor the location of the object and adjust the focus to automatically track movement of the object in real-time [0061]-[0064]. Based on these steps in order for the position of the ultrasound focus to move the location of the object of interest has to move, if there is no movement of the object the focus will remain in the same location. Therefore any time the needle is being moved a distance between the location of the object and the current location of the focus changes and the focus is adjusted to match the new location of the object and the change is focus location is dependent on a change in distance between the focus location and the current location of the object).
Tahmasebi does not specifically teach the adjustments are made by selecting a current beamformed acoustic pulse characteristic selection from amongst a plurality of pre-defined selections for the beamformed acoustic pulse characteristic, each selection including a set of pre-defined settings for the beamformed acoustic pulse characteristic.
However, 
Ogasawara in a similar field of endeavor teaches the adjustments are made by selecting a current beamformed acoustic pulse characteristic selection from amongst a plurality of pre-defined selections for the beamformed acoustic pulse characteristic ([0155], “a focal point shift control signal for shifting the focal point position to the changed predetermined focal point position” and figs. 13-14 show that there are a plurality of predetermined focal points to select from), each selection including a set of pre-defined settings for the beamformed acoustic pulse characteristic ([0164] and fig. 16 show a plurality of image setting conditions based on each predetermined focal point position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Tahmasebi the 
Tahmasebi in combination with Ogasawara does not specifically teach the position of the medical device is detected using an acoustic sensor on the medical device.
However, 
Vignon in a similar field of endeavor teaches the position of the medical device is detected using an acoustic sensor on the medical device ([0001], lines 7-12, “the present invention specifically relates to acoustic sensors spatially aligned relative to the interventional tool (e.g., attached to or embedded in a distal tip of a needle or a catheter) for facilitating the relative alignment and position tracking of the interventional tool to the acoustic image plane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by modified Tahmasebi in view of Ogasawara to have the position of the medical device be detected using an acoustic sensor on the medical device. The motivation to make this modification is in order to track the position of a medical device, as recognized by Vignon ([0001]).
Regarding claim 18, Tahmasebi in view of Ogasawara and Vignon teaches the method as recited in claim 16, as set forth above. Tahmasebi further teaches wherein the beamformed acoustic pulse characteristic comprises a focus depth ([0053], lines 9-16, “the processor uses the transformed data to generate one or more commands for acoustic imaging system 320 to cause acoustic imaging system 320 to adjust one or more image resolution parameters (e.g. the focal length and/or image depth of the acoustic beam, the time gain compensation, the zoom window, etc.) employed by acoustic imaging system 320 to match the location of tip 21 of needle 20”).
Regarding claim 19, Tahmasebi in view of Ogasawara and Vignon teaches the method as recited in claim 18, as set forth above. Tahmasebi further teaches establishing a relationship between a depth of a distal end of the medical device and the focus depth displayed on a display ([0050], lines 17-22, “acoustic imaging system 320 to adjust one or more image resolution parameters (e.g. focal length, image depth, …) of acoustic imaging system 320 to match the real-time location of tip 21 of the medical instrument (e.g., needle 20)”, here the focal length is being adjusted to track the distal tip of the medical device. Additionally fig. 2 shows that the focal depth is being displayed on the display).
Regarding claim 20, Tahmasebi in view of Ogasawara and Vignon teaches the method as recited in claim 18, as set forth above. Tahmasebi further teaches wherein a depth of a distal end of the medical device is used to generate at least one of increments and/or decrements with respect to the focus depth (as previously described [0050] discloses that the focal depth is adjusted to track the distal end of the medical instrument as it is moved, therefore moving the focal depth either deeper or more superficially to track the instrument).
Regarding claim 21, Tahmasebi in view of Ogasawara and Vignon teaches the method as recited in claim 18, as set forth above. Tahmasebi further teaches periodically comparing a depth of a distal end of the medical device to the focus depth ([0050], in conjunction to adjusting the focal length of the acoustic imaging system to match the real-time location of the distal tip of the medical instrument the system must periodically compare the depth of the medical device to the focal depth).
Regarding claim 23, Tahmasebi in view of Ogasawara and Vignon teaches the method as recited in claim 18, as set forth above. Tahmasebi further teaches 
determining a depth change of the medical device based on the detected position of the medical device(steps 830-850 in fig. 8 determine the current location of the object and therefore detect whether the depth of the object has changed); and
 change the current beamformed acoustic pulse characteristic selection only when the depth change of the medical device exceeds a predetermined threshold ([0050], lines 17-22, “acoustic imaging system 320 to adjust one or more image resolution parameters (e.g. focal length, image depth, …) of acoustic imaging system 320 to match the real-time location of tip 21 of the medical instrument (e.g., needle 20)”, because the needle is being tracked in real-time any time the needle is being moved from a stationary position it is considered to have a change in depth that exceeds the predetermined threshold because the threshold in this distance is no movement and the focus location will only change if the location of the needle changes). 
Regarding claim 25, Tahmasebi in view of Ogasawara and Vignon teaches the system as recited in claim 1, as set forth above. Tahmasebi in view of Ogasawara do not specifically teach the position of the medical device is detected based on an electrical response of the acoustic 
However,
Vignon further teaches the position of the medical device is detected based on an electrical response of the acoustic sensor on the medical device to scan lines generated by the transducer array sweeping across the acoustic sensor ([0032] describes a process of transmitting signals from probe 20 and sensors 31 pick up the signals and record an amplitude of the signals to determine how close the sensors and interventional device are to the imaging plane 11 of probe 20. The recording of the signal amplitudes is seen as the electrical response).
It would have been obvious to one or ordinary skill before the effective filing date of the claimed invention to have further modified the ultrasound system disclosed by Tahmasebi in view of Ogasawara and Vignon to have the position of the medical device be detected based on an electrical response of the acoustic sensor on the medical device to scan lines generated by the transducer array sweeping across the acoustic sensor. The motivation to make this modification is to track the position of the medical device, as recognized by Vignon ([0032]).

Regarding claims 27 and 28, Tahmasebi in view of Ogasawara and Vignon teaches the system as recited in claim 1 and the method as recited in claim 16, as set forth above. Tahmasebi and Vignon do not specifically teach the plurality of pre-defined selections is a plurality of focal depth selections, and each selection includes a set of pre-defined settings for the respective focal depth, including at least one of aperture, transmit pulse parameters, and beamforming parameters.

Ogasawara further teaches the plurality of pre-defined selections is a plurality of focal depth selections ([0155], “a focal point shift control signal for shifting the focal point position to the changed predetermined focal point position” and figs. 13-14 show that there are a plurality of predetermined focal points to select from), and each selection includes a set of pre-defined settings for the respective focal depth, including at least one of aperture, transmit pulse parameters, and beamforming parameters ([0164] and fig. 16 show a plurality of image setting conditions based on each predetermined focal point position which include at least adjusting the transmit pulse parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system disclosed by Tahmasebi in view of Ogasawara and Vignon to have the plurality of pre-defined selections is a plurality of focal depth selections, and each selection includes a set of pre-defined settings for the respective focal depth, including at least one of aperture, transmit pulse parameters, and beamforming parameters. The motivation to apply the known technique of making adjustments by selecting from amongst a plurality of focal depth selections, and each selection includes a set of pre-defined settings for the respective focal depth, including at least one of aperture, transmit pulse parameters, and beamforming parameters of Ogasawara to the ultrasound system of Tahmasebi in view of Ogasawara and Vignon would be to allow for the predictable results of providing a system that would automatically change to a different focus depth to keep a tracked medical device within the image.
Regarding claims 27 and 28, Tahmasebi in view of Ogasawara and Vignon teaches the system as recited in claim 1 and the method as recited in claim 16, as set forth above. Tahmasebi ([0050], lines 17-22, “acoustic imaging system 320 to adjust one or more image resolution parameters (e.g. focal length, image depth, …) of acoustic imaging system 320 to match the real-time location of tip 21 of the medical instrument (e.g., needle 20)”, because the needle is being tracked in real-time any time the needle is being moved from a stationary position it is considered to have a change in depth that exceeds the predetermined threshold because the threshold in this distance is no movement and the focus location will only change if the location of the needle changes). 
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasebi in view of Ogasawara and Vignon as applied to claims 6 and 8 above, and further in view of Schmiesing et al. (US 6,544,179, hereinafter Schmiesing).
Regarding claim 7, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 6, as set forth above.
Tahmasebi in view of Ogasawara and Vignon does not teach updating the focus depth after a fixed number of scan frames.
However, 
Schmiesing in a similar field of endeavor teaches updating the focus depth after a fixed number of scan frames (col. 5, lines 29-55, describes a technique which detects an object (anatomical structure) within an image and can either analyze the image data periodically or continuously to track the object over time. If the technique is utilized to periodically analyze the data it would only change the focus after the analysis has concluded and it is well understood that by the analysis occurring periodically it will occur at a fixed interval).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Tahmasebi in view of Ogasawara and Vignon to update the focus depth after a fixed number of scan frames. The motivation to make this modification is in order to track features of the image over time, as recognized by Schmiesing (col. 5, lines 29-55).
Regarding claim 9, Tahmasebi in view of Ogasawara and Vignon teaches the ultrasound system of claim 8, as set forth above.
Tahmasebi in view of Ogasawara and Vignon does not teach wherein the adjustment processor is configured to use hysteresis to prevent oscillation in the focus depth.
However,
Schmiesing in a similar field of endeavor teaches wherein the processor is configured to use hysteresis to prevent oscillation in the focus depth (col. 5, lines 3-5, “using hysteresis or thresholding so that a new focal position is calculated only for relatively large changes in factors used to determine the position of the focal positions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Tahmasebi in view of Ogasawara and Vignon to use hysteresis to prevent oscillation in the focus depth. The motivation to make this modification is in order to reduce jittering of the image, as recognized by Schmiesing (col. 5, lines 3-5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793